DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Office Action is in response to the Applicant's amendments and remarks filed4/19/2022. Claims 12-13 are withdrawn. Claims 1-11 and 14-20 are presently pending and presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/20/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	
Response to Remarks/Arguments
Applicant's election with traverse of claims 1-11 and 14-20 in the reply filed on 4/19/2022 is acknowledged.  The traversal is on the ground(s) that the alleged groups substantially overlap in the scope, stating claims in Groups I and II are directed to coordinating the movement of a portable container and a user.  This is not found persuasive because Group II defines the storage area for the container which is not defined in Group I.
The requirement is still deemed proper and is therefore made FINAL.



	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites method for delivery of packages and passengers to respective destinations.

Step 2A – Prong 1
The claims as a whole recite a method of organizing human activity.  The limitations reciting “receive a request to transfer a portable container and a user, the user associated with a user account; determine a first location of the portable container; determine a second location of the user; determine a vehicle of a vehicle service to transfer the portable container to the second location; send first instructions to the vehicle to transfer the portable container to the second location; send, after transferring the portable container to the second location, second instructions to the vehicle to transfer a user associated with the user account and the portable container to a third location; and send, after transferring the portable container and the user to the third location, third instructions to the vehicle to transfer the portable container to a fourth location for storage” is a method of managing interactions between people, which falls into the methods of organizing human activity grouping. The mere recitation of a generic computer (memory, processor, computer-executable instructions of claim 1 and 14; user device of claim 1) does not take the claim out of the methods of organizing human activity grouping.  Thus, the claim recites an abstract idea.

Step 2A - Prong 2: Claims 1-11 and 14-20 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole, not to include additional elements that are sufficient to integrate the abstract idea into a practical application. The limitations are directed to limitations referenced in MPEP 2106.05 that are not enough to integrate the abstract idea into a practical application. Limitations that are not enough include, as a non-limiting or non-exclusive examples, such as: (i) adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions, (ii) insignificant extra solution activity, and/or (iii) generally linking the use of the judicial exception to a particular technological environment or field of use.

This judicial exception is not integrated into a practical application because the claim recites the additional elements of (memory, processor, computer-executable instructions of claim 1 and 14; user device of claim 1).  The additional elements in the claims, are recited at a high level of generality and are generically recited computer elements. The generically recited computer elements amount to simply implementing the abstract idea on a computer.  The combination of these additional elements is no more than mere instructions to apply the exception using generic computer elements and functionality.  Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

The claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer.  Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  The claims are ineligible.

Dependent claims 2-11 and 15-20 are also directed to same grouping of methods of organizing human activity.  The additional elements of the processor of claims 2-5, 8 and 16-19; computer-executable instructions of claims 2-5, 8 and 16-19; user device of claims 11; tracking device of claims 10-11, amount to mere instructions as discussed above.  Well-understood, routine, and conventional activity does not add significantly more.  Therefore, the claims are ineligible.  

	
	
	
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

Claims 1 and 5-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cao et al (US Patent Application Publication No. 20160364823 - hereinafter Cao) in view of Gura et al (US Patent Application Publication No. 20150310532 - hereinafter Gura) in view of Hileman et al (US Patent Application Publication No. 20030040944 - hereinafter Hileman).
Re. claim 1 
Cao teaches:
A system, comprising:
at least one memory that stores computer-executable instructions; and [Cao; ¶302-¶303].
at least one processor configured to access the at least one memory, wherein the at least one processor is configured to execute the computer-executable instructions to: [Cao; ¶302-¶303].
determine a second location of the user device; [Cao; ¶68-¶69 shows how location determination is determined for entity riding on vehicle using their computing device. ¶45-¶46 states packages and riders are treated similarly, which also shows a vehicle is selected for routes presented in such example as Fig. 1A as it groups riders and packages with an optimal route such as “the system can treat the rider and the goods/services (collectively passengers) in a route planned by a system 100 (FIG. 3) where a first passenger with an pick-up point (1) and a drop-off point (2), a second passenger with an pick-up point (3) and a drop-off point (4) and a third passenger with an pick-up point (5) and a drop-off point (6), and a route (10) is a union of three optimal routes for the first, second and third passenger from pick-up point (1), (3) and (5) to drop-off points (2), (4) and (6), respectively. The process can identify carpooling possibility by matching sub-segments where people can be picked up and dropped off Appropriate vehicles are selected that carry passengers with vacancies and have routes such that each route contains the starting point of the optimal route and coincides with every point in the optimal route until the end point of the route, carry passengers without vacancy and have routes with end points near the starting point of the optimal route; or are idle and have positions near the starting point of the optimal route such that user passenger parameters such as number of passengers and vehicle type preferences transmitted by the rider or consignor can be satisfied”. Further, Fig. 1A displays packages/riders as points 1-6. For examination purposes, Fig. 1A element 1 is pickup of container (package), while element 3 is the second location the vehicle travels to with container, as the container is not dropped off until element 2 presented on route 10 of Fig. 1A].
determine a vehicle of a vehicle service to transfer the portable container to the second location; [Cao; ¶45-¶46 presents the ability to combine packages/passengers, while stating the selection of a vehicle is done to accommodate all segments of route for packages/passengers. Also, ¶122 shows one example of determining a vehicle to process the ride requests for passengers/packages such as “determine when a ride-sharing vehicle may be able to combine its trip serving riders and in the same trip deliver the package to the customer location”].
determine a first location of the portable container; [Cao; ¶45-¶46 displays packages/passengers as same entity grouped in ride sharing system. ¶68-¶69 shows how location determination is determined for entity riding on vehicle].
send first instructions to the vehicle to transfer the portable container to the second location; [Cao; ¶45-¶46 states packages and riders are treated similarly, which also shows a vehicle is selected for routes presented in such example as Fig. 1A as it groups riders and packages with an optimal route such as “the system can treat the rider and the goods/services (collectively passengers) in a route planned by a system 100 (FIG. 3) where a first passenger with an pick-up point (1) and a drop-off point (2), a second passenger with an pick-up point (3) and a drop-off point (4) and a third passenger with an pick-up point (5) and a drop-off point (6), and a route (10) is a union of three optimal routes for the first, second and third passenger from pick-up point (1), (3) and (5) to drop-off points (2), (4) and (6), respectively. The process can identify carpooling possibility by matching sub-segments where people can be picked up and dropped off Appropriate vehicles are selected that carry passengers with vacancies and have routes such that each route contains the starting point of the optimal route and coincides with every point in the optimal route until the end point of the route, carry passengers without vacancy and have routes with end points near the starting point of the optimal route; or are idle and have positions near the starting point of the optimal route such that user passenger parameters such as number of passengers and vehicle type preferences transmitted by the rider or consignor can be satisfied”. Further, Fig. 1A displays packages/riders as points 1-6. For examination purposes, Fig. 1A element 1 is pickup of container (package), while element 3 is the second location the vehicle travels to with container, as the container is not dropped off until element 2 presented on route 10 of Fig. 1A. ¶70 shows the communication with a driver and vehicle for transportation service].
send, after transferring the portable container to the second location, second instructions to the vehicle to transfer [a user with the user account and the portable container] to a third location; and [Cao; ¶45-¶46 and Fig. 1A shows the correlation to after transferring container to second location which is when the vehicle arrives at element 3, the vehicle at element 3 (second location) picks up a passenger, the movement then proceeds to element 4 (third location)].
send, after transferring the portable container and the user to the third location, third instructions to the vehicle to transfer the portable container to a fourth location for storage. 47 Docket No. 84041055 (35136-0797)  [Cao; ¶45-¶46 and Fig. 1A shows the correlation for transferring container to the fourth location which is designated by element 2]. 
Cao doesn’t teach, Gura teaches:
receive a request from a user device to transfer a portable container and a user, the user device associated with a user account; [Gura; ¶9 and ¶36 shows a user putting in a request to a service provider such as “the user 102 contacts the service provider server 180 with a vehicle request and the service provider server 180 receives the request. The vehicle request may include various kinds of information such as the type of vehicle for hire desired, user preferences for items in the trunk, number of people to be transported, items to be transported, amount of luggage, pick-up location, drop-off location or destination, time of departure, time of arrival, etc”. ¶38 further shows the transferring of both an individual AND an item as it states “the vehicle for hire is dispatched to a location to pick up the user and/or any items for delivery”. Lastly, ¶14 shows user device associated with a user account such as “automatically debited from an account related to the user 102 via the user interface application 122”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Gura in the system of Cao, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Cao doesn’t teach, Hileman teaches:
transferring the portable container to the second location, second instructions to the vehicle to transfer a user associated with the user account and the portable container to a third location; [Hileman; ¶40-¶41 and Fig. 5 and element 504 shows connecting package and passenger associated with package in a vehicle heading to the passenger destination, element 508 shows transporting of a passenger and connecting passenger associated with a package].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Hileman in the system of Cao, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since “it addresses the problem of efficiently reaching the last mile of passenger drop-off or delivery, getting the passenger or package to a location in close proximity to the destination for a predetermined or flat-fee charge”, [Hileman; ¶33].

Re. claim 5, Cao in view of Gura in view of Hileman teaches the system of claim 1.
Cao teaches:
wherein the at least one processor is further configured to execute the computer-executable instructions to determine one or more routes to transfer the portable container to the second location.  [Cao; ¶46 shows packages/riders are interchangeable as “where the system can transport people as well as goods/services. People can be riders, while goods may be items/packages consigned by a store, and services can be providing or transporting a pet to a veterinarian, for example”. ¶46 shows route determined to transfer container from pickup to drop off location such as “the system can treat the rider and the goods/services (collectively passengers) in a route planned by a system 100 (FIG. 3) where a first passenger with an pick-up point (1) and a drop-off point (2), a second passenger with an pick-up point (3) and a drop-off point (4) and a third passenger with an pick-up point (5) and a drop-off point (6), and a route (10) is a union of three optimal routes for the first, second and third passenger from pick-up point (1), (3) and (5) to drop-off points (2), (4) and (6), respectively”]. 

Re. claim 6, Cao in view of Gura in view of Hileman teaches the system of claim 5.
Cao teaches:
wherein the first instructions to transfer the portable container to the second location comprise navigation instructions.48 Docket No. 84041055 (35136-0797)  [Cao; ¶96 shows navigation instructions provided such as “A map module provides transportation maps, for example roadmaps of the transportation coverage area administered by the rideshare system. Navigation systems support provides navigation functions such as driving directions and may be interfaced with location determining systems such as GPS or the location determining functions of the participant devices 112, 114”]. 

Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cao in view of Gura in view of Hileman in view of Bernstein et al (US Patent No. 10977751 - hereinafter Bernstein).
Re. claim 2, Cao in view of Gura in view of Hileman teaches the system of claim 1.
Cao doesn’t teach, Bernstein teaches:
wherein the at least one processor is further configured to execute the computer-executable instructions to send, to at least one of the vehicle or the vehicle service, identification information for identifying the portable container in a storage area at the first location.  [Bernstein; Col. 3 lines 4-27 shows a courier instructed to pick up item (portable container) from merchant pickup location (storage), and the identification information for identifying the container is the order information provided to the courier such as “service provider may send, to a first courier device associated with a first courier, order information to enable the first courier to pick up the first item from the first merchant and the second item from the second merchant. For instance, the service provider may station the first courier at or near to a handoff location so that the first courier can pick up items from the merchants and deliver the items to other couriers at the handoff location. The service provider may also send order information to a second courier who will pick up the ordered items at the handoff location and deliver the ordered items to the buyer at the delivery location specified by the buyer”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Bernstein in the system of Cao, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cao in view of Gura in view of Hileman in view of Caterino et al (US Patent Application Publication No. 20170124510 - hereinafter Caterino).
Re. claim 3,  Cao in view of Gura in view of Hileman teaches the system of claim 1.
Cao doesn’t teach, Caterino teaches:
wherein the at least one processor is further configured to execute the computer-executable instructions to send, to at least one of the vehicle or the vehicle service, access information for accessing the portable container from a storage area at the first location.  [Caterino; ¶17 shows carrier (vehicle service) receiving one time access code to obtain elements from container at a first location such as “receiving, by a mobile computing device operated by the delivery carrier, from the remote service manager, a single use access code for facilitating unlocking of the storage receptacle; transmitting, from the mobile computing device, the access code to the storage receptacle interface via the wireless communication radio; confirming, by the storage receptacle processor, the validity of the access code; unlocking, by the storage receptacle processor, the secure receptacle locking mechanism to permit access to the interior of the storage receptacle”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Caterino in the system of Cao, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cao in view of Gura in view of Hileman in view of Kline et al (US Patent Application Publication No. 20190392371 - hereinafter Kline).
Re. claim 4,  Cao in view of Gura in view of Hileman teaches the system of claim 1.
Cao teaches:
wherein the at least one processor is further configured to execute the computer-executable instructions to [Cao; ¶302-¶303].
Cao doesn’t teach, Kline teaches:
receive one or more messages indicating that the portable container has been transferred to the second location, receive one or more messages indicating that the portable container and user have been transferred to the third location, and receive one or more messages indicating that the portable container has been transferred to the fourth location.  [Kline; ¶62-¶64 shows notifications to notify drivers of handing off packages from one deliverer to the next, but also sends a confirmation message to confirm a successful handoff/transfer for each package such as “in response to execution by the processor(s) 301, cause operations to be performed, including monitoring the transfer of one or more packages between coordinated delivery vehicles 405 and confirming a successful transfer of each package of the one or more packages intended to be transferred between coordinated delivery vehicles 405. For example, the package monitoring engine 440 can be notified by the package delivery system 410 of which packages are intended to be transferred between delivery vehicles 405, as well as, identity information associated with each package to be transferred”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Kline in the system of Cao, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since “package delivery can be more efficient and cost effective because delivery vehicles can remain at or near an area assigned to the delivery vehicle to deliver packages while still receiving additional packages for delivery”, [Kline; ¶23].

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cao in view of Gura in view of Hileman in view of Beaurepaire et al (US Patent Application Publication No. 20160189098 - hereinafter Beaurepaire).
Re. claim 7,  Cao in view of Gura in view of Hileman teaches the system of claim 1.
Cao doesn’t teach, Beaurepaire teaches:
wherein the vehicle comprises a plurality of carrier vehicles configured to transfer the portable container to the second location by a series of transfers of the portable container between the plurality of the carrier vehicles. [Beaurepaire; ¶40 shows plurality of carrier vehicles involved in transfer of the item from one vehicle to the other in a situation where the recipient vehicle moves from its initial location such as “the configuration platform 109 initiates the delivery of the item based on a determination that the user is not located at the at the delivery location. As noted previously, the current location of the user may be detected by using the information from the sensor 105. In one embodiment, the configuration platform 109 relays the delivery of the item from one vehicles to another vehicle, if the vehicle moves, becomes unavailable, or a combination thereof”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Beaurepaire in the system of Cao, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cao in view of Gura in view of Hileman in view of Chiu et al (US Patent Application Publication No. 20120226434 - hereinafter Chiu).
Re. claim 8, Cao in view of Gura in view of Hileman teaches the system of claim 1.
Cao doesn’t teach, Chiu teaches:
wherein the at least one processor is further configured to execute the computer-executable instructions to receive, from at least one of the vehicle or the vehicle service, an indication of acceptance of first instructions.  [Chiu; ¶27 shows communication of user’s location to determine whether user has entered the incentivized route such as “the mobile device application 197 may transmit the GPS data to the system 100. If the user enters the agreed upon route within the agreed upon time window, the first step of the verification process is completed. The mobile device application 197 then continues to either perform internal checking or communicate with the system 100 as the user travels along the journey”]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Chiu in the system of Cao, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also since the “incentive offering algorithm provides incentives with a higher value to the user for departure times and routes that are more beneficial to the traffic congestion management goals”, [Chiu; ¶35].

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cao in view of Gura in view of Hileman in view of Aalund et al (US Patent Application Publication No. 20180068139 - hereinafter Aalund).
Re. claim 9,  Cao in view of Gura in view of Hileman teaches the system of claim 1.
Cao teaches:
wherein the second location comprises a location of the user, [Cao; ¶68-¶69 shows how location determination is determined for entity riding on vehicle using their computing device. ¶45-¶46 states packages and riders are treated similarly, which also shows a vehicle is selected for routes presented in such example as Fig. 1A as it groups riders and packages with an optimal route such as “the system can treat the rider and the goods/services (collectively passengers) in a route planned by a system 100 (FIG. 3) where a first passenger with an pick-up point (1) and a drop-off point (2), a second passenger with an pick-up point (3) and a drop-off point (4) and a third passenger with an pick-up point (5) and a drop-off point (6), and a route (10) is a union of three optimal routes for the first, second and third passenger from pick-up point (1), (3) and (5) to drop-off points (2), (4) and (6), respectively. The process can identify carpooling possibility by matching sub-segments where people can be picked up and dropped off Appropriate vehicles are selected that carry passengers with vacancies and have routes such that each route contains the starting point of the optimal route and coincides with every point in the optimal route until the end point of the route, carry passengers without vacancy and have routes with end points near the starting point of the optimal route; or are idle and have positions near the starting point of the optimal route such that user passenger parameters such as number of passengers and vehicle type preferences transmitted by the rider or consignor can be satisfied”. Further, Fig. 1A displays packages/riders as points 1-6. For examination purposes, Fig. 1A element 1 is pickup of container (package), while element 3 is the second location the vehicle travels to with container, as the container is not dropped off until element 2 presented on route 10 of Fig. 1A].
wherein the third location comprises a user destination, and [Cao; ¶45-¶46 and Fig. 1A shows the correlation to after transferring container to second location which is when the vehicle arrives at element 3, the vehicle at element 3 (second location) picks up a passenger, the movement then proceeds to element 4 (third location)]. 
Cao doesn’t teach, Aalund teaches:
wherein the first location of the portable container comprises a storage area, [Aalund; ¶16 and ¶77 shows items stored at a fulfillment center].
wherein the fourth location comprises the storage area or a different storage area.  [Aalund; ¶16 and ¶77 shows items stored at a fulfillment center].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Aalund in the system of Cao, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cao in view of Gura in view of Hileman in view of Wolter et al (US Patent No. 10657486 - hereinafter Wolter).
Re. claim 10,  Cao in view of Gura in view of Hileman teaches the system of claim 1.
Cao doesn’t teach, Wolter teaches:
wherein the location of the portable container is determined by a tracking device associated with the portable container. [Wolter; col. 6 lines 41-57 shows container with onboard GPS receiver to provide location information to a selected courier such as “selected courier 126(1) may determine the current location of the container 112 by using the container contact information to communicate directly with the container 112 through the one or more networks 106. For instance, the container 112 may use an onboard GPS receiver (not shown in FIG. 1) to determine its own location, and may send this location information to the courier device 128(1)”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Wolter in the system of Cao, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cao in view of Gura in view of Hileman in view of Kimchi et al (US Patent Application Publication No. 20150120094 - hereinafter Kimchi).
Re. claim 11,  Cao in view of Gura in view of Hileman teaches the system of claim 1.
Cao doesn’t teach, Kimchi teaches:
wherein the location of the user device is determined by a tracking device associated with the user device. [Kimchi; ¶26 shows system determining location of user based on GPS within their mobile computing device such as “the user may choose a delivery location 114. With the implementations described herein, a user now has the ability to choose "Bring It To Me" 114(A). With this option, the actual location of the user is determined and the UAV delivers the item to the current location of the user. The current location of the user may be based on, for example, a determined location of a portable device (e.g., mobile phone) associated with the user, the location of the network utilized by the user when placing the order, etc. For example, the user may identify their current location by allowing Global Positioning System ("GPS") data”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Kimchi in the system of Cao, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 14-15 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cao in view of Gura.
Re. claim 14, Cao teaches:
A system, comprising:
at least one memory that stores computer-executable instructions; and [Cao; ¶302-¶303].
at least one processor configured to access the at least one memory, wherein the at least one processor is configured to execute the computer-executable instructions to: 50 Docket No. 84041055 (35136-0797) [Cao; ¶302-¶303].
determine a first vehicle of a vehicle service to transfer the portable container from the second location to the first location; [Cao; ¶45-¶46 presents the ability to combine packages/passengers, while stating the selection of a vehicle is done to accommodate all segments of route for packages/passengers. Also, ¶122 shows one example of determining a vehicle to process the ride requests for passengers/packages such as “determine when a ride-sharing vehicle may be able to combine its trip serving riders and in the same trip deliver the package to the customer location”].
determine a second location of the portable container; [Cao; ¶45-¶46 displays packages/passengers as same entity grouped in ride sharing system. ¶69 shows how location determination is determined for entity riding on vehicle, essentially the second location is where the container/entity is and where it will be obtained].
send first instructions to the first vehicle to transfer the portable container from the second location to the first location; [Cao; ¶45-¶46 states packages and riders are treated similarly, which also shows a vehicle is selected for routes presented in such example as Fig. 1A as it groups riders and packages with an optimal route such as “the system can treat the rider and the goods/services (collectively passengers) in a route planned by a system 100 (FIG. 3) where a first passenger with an pick-up point (1) and a drop-off point (2), a second passenger with an pick-up point (3) and a drop-off point (4) and a third passenger with an pick-up point (5) and a drop-off point (6), and a route (10) is a union of three optimal routes for the first, second and third passenger from pick-up point (1), (3) and (5) to drop-off points (2), (4) and (6), respectively. The process can identify carpooling possibility by matching sub-segments where people can be picked up and dropped off Appropriate vehicles are selected that carry passengers with vacancies and have routes such that each route contains the starting point of the optimal route and coincides with every point in the optimal route until the end point of the route, carry passengers without vacancy and have routes with end points near the starting point of the optimal route; or are idle and have positions near the starting point of the optimal route such that user passenger parameters such as number of passengers and vehicle type preferences transmitted by the rider or consignor can be satisfied”. Further, Fig. 1A displays packages/riders as points 1-6. For examination purposes, Fig. 1A element 1 is pickup of container (package), while element 3 is the second location the vehicle travels to with container, as the container is not dropped off until element 2 presented on route 10 of Fig. 1A. ¶70 shows the communication with a driver and vehicle for transportation service].
receive, after transferring the portable container from the second location to the first location, a second request to transfer the portable container to a third location; [Cao; Fig. 1A and ¶45-¶46 shows an optimal path/route generated for grouping passengers/packages to transfer the passengers/packages from one location to the next as presented in Fig. 1A].
determine a second vehicle of the vehicle service to transfer the portable container from the first location to the third location; and [Cao; Fig. 1A and ¶45-¶46 shows the vehicle transferring package/individual from one location to the next].
send second instructions to the second vehicle to transfer the portable container from the first location to the third location.  [Cao; Fig. 1A and ¶45-¶46 shows vehicle provided with optimal path to carry packages/individuals and go from one point to the next until each package/individual arrives at their designated stops].
Cao doesn’t teach, Gura teaches:
receive a first request to transfer a portable container to a first location; [Gura; ¶9 and ¶36 shows a user putting in a request to a service provider such as “the user 102 contacts the service provider server 180 with a vehicle request and the service provider server 180 receives the request. The vehicle request may include various kinds of information such as the type of vehicle for hire desired, user preferences for items in the trunk, number of people to be transported, items to be transported, amount of luggage, pick-up location, drop-off location or destination, time of departure, time of arrival, etc”. ¶38 further shows the transferring of both an individual AND an item as it states “the vehicle for hire is dispatched to a location to pick up the user and/or any items for delivery”. Lastly, ¶14 shows user device associated with a user account such as “automatically debited from an account related to the user 102 via the user interface application 122”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Gura in the system of Cao, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 15,  Cao in view of Gura teaches the system of claim 14.
Cao teaches:
wherein the first vehicle and the second vehicle comprise the same or different vehicles.  [Cao; Fig. 1A and ¶45-¶46 shows the system utilizing one vehicle for an optimal route to deliver packages/individuals].

Re. claim 19,  Cao in view of Gura teaches the system of claim 14.
Cao teaches:
wherein the at least one processor is further configured to execute the computer-executable instructions to determine one or more routes to transfer the portable container to the first location, wherein the first instructions to transfer the portable container to the first location comprise navigation instructions.  [Cao; ¶46 shows packages/riders are interchangeable as “where the system can transport people as well as goods/services. People can be riders, while goods may be items/packages consigned by a store, and services can be providing or transporting a pet to a veterinarian, for example”. ¶46 shows route determined to transfer container from pickup to drop off location such as “the system can treat the rider and the goods/services (collectively passengers) in a route planned by a system 100 (FIG. 3) where a first passenger with an pick-up point (1) and a drop-off point (2), a second passenger with an pick-up point (3) and a drop-off point (4) and a third passenger with an pick-up point (5) and a drop-off point (6), and a route (10) is a union of three optimal routes for the first, second and third passenger from pick-up point (1), (3) and (5) to drop-off points (2), (4) and (6), respectively”. ¶96 shows navigation instructions provided such as “A map module provides transportation maps, for example roadmaps of the transportation coverage area administered by the rideshare system. Navigation systems support provides navigation functions such as driving directions and may be interfaced with location determining systems such as GPS or the location determining functions of the participant devices 112, 114”].

Claims 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cao in view of Gura in view of Bernstein.
Re. claim 16,  Cao in view of Gura teaches the system of claim 14.
Cao doesn’t teach, Bernstein teaches:
wherein the at least one processor is further configured to execute the computer-executable instructions to send, to at least one of the first vehicle or the vehicle service, identification information for identifying the portable container in a storage area at the second location.51 Docket No. 84041055 (35136-0797)[Bernstein; Col. 3 lines 4-27 shows a courier instructed to pick up item (portable container) from merchant pickup location (storage), and the identification information for identifying the container is the order information provided to the courier such as “service provider may send, to a first courier device associated with a first courier, order information to enable the first courier to pick up the first item from the first merchant and the second item from the second merchant. For instance, the service provider may station the first courier at or near to a handoff location so that the first courier can pick up items from the merchants and deliver the items to other couriers at the handoff location. The service provider may also send order information to a second courier who will pick up the ordered items at the handoff location and deliver the ordered items to the buyer at the delivery location specified by the buyer”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Bernstein in the system of Cao, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cao in view of Gura in view of Caterino.
Re. claim 17, Cao in view of Gura teaches the system of claim 14.
Cao doesn’t teach, Caterino teaches:
wherein the at least one processor is further configured to execute the computer-executable instructions to send, to at least one of the first vehicle or the vehicle service, access information for accessing the portable container from a storage area at the second location.  [Caterino; ¶17 shows carrier (vehicle service) receiving one time access code to obtain elements from container at a first location such as “receiving, by a mobile computing device operated by the delivery carrier, from the remote service manager, a single use access code for facilitating unlocking of the storage receptacle; transmitting, from the mobile computing device, the access code to the storage receptacle interface via the wireless communication radio; confirming, by the storage receptacle processor, the validity of the access code; unlocking, by the storage receptacle processor, the secure receptacle locking mechanism to permit access to the interior of the storage receptacle”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Caterino in the system of Cao, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cao in view of Gura in view of Kline.
Re. claim 18, Cao in view of Gura teaches the system of claim 14.
Cao doesn’t teach, Kline teaches:
wherein the at least one processor is further configured to execute the computer-executable instructions to receive one or more messages indicating that the portable container has been transferred to the first location and that the portable container has been transferred to the third location.  [Kline; ¶62-¶64 shows notifications to notify drivers of handing off packages from one deliverer to the next, but also sends a confirmation message to confirm a successful handoff/transfer for each package such as “in response to execution by the processor(s) 301, cause operations to be performed, including monitoring the transfer of one or more packages between coordinated delivery vehicles 405 and confirming a successful transfer of each package of the one or more packages intended to be transferred between coordinated delivery vehicles 405. For example, the package monitoring engine 440 can be notified by the package delivery system 410 of which packages are intended to be transferred between delivery vehicles 405, as well as, identity information associated with each package to be transferred”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Kline in the system of Cao, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since “package delivery can be more efficient and cost effective because delivery vehicles can remain at or near an area assigned to the delivery vehicle to deliver packages while still receiving additional packages for delivery”, [Kline; ¶23].

Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cao in view of Gura in view of Beaurepaire.
Re. claim 20, Cao in view of Gura teaches the system of claim 14.
Cao doesn’t teach, Beaurepaire teaches:
wherein the first vehicle comprises a plurality of carrier vehicles configured to transfer the portable container to the first location by a series of transfers of the portable container between the plurality of the carrier vehicles. [Beaurepaire; ¶40 shows plurality of carrier vehicles involved in transfer of the item from one vehicle to the other in a situation where the recipient vehicle moves from its initial location such as “the configuration platform 109 initiates the delivery of the item based on a determination that the user is not located at the at the delivery location. As noted previously, the current location of the user may be detected by using the information from the sensor 105. In one embodiment, the configuration platform 109 relays the delivery of the item from one vehicles to another vehicle, if the vehicle moves, becomes unavailable, or a combination thereof”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Beaurepaire in the system of Cao, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM EL-BATHY whose telephone number is (571)272-2351. The examiner can normally be reached Monday - Friday 9am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM N EL-BATHY/Examiner, Art Unit 3628